Case: 14-31176      Document: 00512999311         Page: 1    Date Filed: 04/09/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-31176
                                  Summary Calendar                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
BEULAH DAVIS,                                                                April 9, 2015
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellant            Clerk
v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL
SECURITY,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:11-CV-2015


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Beulah Davis has pursued Social Security disability
insurance benefits and supplemental security income benefits for more than
seven years, beginning in December 2007. Her claims were first denied in
August 2008, then again by the Administrative Law Judge (ALJ) in January
2010 following an administrative hearing the previous November.                              After



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31176    Document: 00512999311        Page: 2   Date Filed: 04/09/2015



                                    No. 14-31176
Davis’s request for appellate review was denied in September 2011, completing
the administrative process, she filed the instant suit in the district court to
appeal the Commissioner’s disposition of her case.

      Davis’s action was referred to a Magistrate Judge who painstakingly
reviewed the medical and legal history of Davis’s claims, carefully analyzed the
facts and the law, then submitted a 19-page Report and Recommendation in
July 2013, which concluded: “Substantial evidence of record and relevant legal
precedent support the ALJ’s decision that plaintiff was not disabled” and
recommended that the decision of the ALJ be affirmed and Davis’s action be
dismissed with prejudice. Just over a year later the district court ordered the
final decision of the Commissioner affirmed and the case dismissed with
prejudice for the reasons assigned by the Magistrate Judge.

      The recommendation of the Magistrate Judge and the district court’s
adoption of the reasons assigned in the Magistrate Judge’s Report and
Recommendations turn largely on the standard of review dictated by 42 U.S.C.
§405(g), which provides that review of the Commissioner’s ultimate decision
turns on whether it is supported by substantial evidence and is free of legal
error. “Substantial evidence” is that which is relevant and which a reasonable
mind might accept as adequate to support a conclusion. It is more than a mere
scintilla and less than a preponderance. The district court determined that the
Magistrate Judge’s analysis and conclusion are supported by substantial
evidence and free of legal error.

      The summary of Davis’s argument in her appellate brief takes up some
four and a half pages to make the single point of which Appellant complains,
viz, that the ALJ committed reversible error by “cutting off” Davis’s non-
attorney representative’s cross-examination of vocational experts for the
Commissioner, blocking the representative’s reference to Davis’s “mental
                                         2
    Case: 14-31176   Document: 00512999311     Page: 3   Date Filed: 04/09/2015



                                No. 14-31176
impairment caused limitations” in terms of “moderate” or “marked” and
forbidding the use of those terms in questioning the vocational expert. This,
according to Davis, violated due process and is the basis for reversing and
remanding for additional administrative proceedings.

      Like the ALJ and the district court before us, we see that assignment of
error as another example of Justice Holmes’s reed too slender to support
reversing the ALJ under the extremely deferential standard of review noted
above. Agreeing with the Magistrate Judge that substantial evidence supports
the Commissioner’s determination, and perceiving no abuse of due process in
the ALJ’s limitation of cross-examination by Davis’s representative, we affirm
the Judgment of the district court that affirmed the Commissioner and
dismissed Davis’s action with prejudice.

AFFIRMED.




                                      3